Citation Nr: 0415777	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002, rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).  

In May 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

A hearing was scheduled at the Board before a Veterans Law 
Judge of the Board in May 2004 pursuant to the veteran's 
request.  The veteran subsequently cancelled the hearing and 
requested that the Board go ahead and process his claim based 
on the information already submitted.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The evidence does not show that a current low back 
disability is related to a disease or injury in service.  


CONCLUSION OF LAW

A lumbar strain disorder without x-ray evidence of 
degenerative joint disease or degenerative disc disease, 
claimed as low back injury with arthritis, was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
duties on VA to provide claimants with notice and assist them 
with the development of their claims.  Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126 (West 2002) and amended 
by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (codified 
at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).  

The VCAA requires VA to inform claimant of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  In Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004), the Court noted that VA had also undertaken 
to inform claimants to submit relevant evidence in their 
possession.  See 38 C.F.R. § 4.159(b) (2003).  The RO 
provided the required VCAA notice in a May 2001 letter.  The 
notice letter informed him that he could submit relevant 
treatment records, and that he could also supply lay 
statements in support of his claim.  The letter invited him 
to submit needed evidence.  This information should have put 
him on notice to submit relevant information in his 
possession.

The May 2001 letter also complied with the Pelegrini 
requirement that VCAA notice be provided prior to the initial 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. at 420-22.

The duty to assist requirements of the VCAA have been 
complied with.  There is no indication that there is 
additional evidence to obtain, and he has been afforded 
examinations.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issues on appeal in this decision, have been 
accomplished.  Furthermore, on correspondence dated August 
2003 and subsequently in May 2004, the veteran reported that 
he did not have any additional medical evidence to 
substantiate his claims.  As this evidence provides a 
sufficient basis upon which to evaluate the claims, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  

I.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disorder was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 C.F.R. § 3.303(a) (2003); see 38 
U.S.C.A. § 1110, 1131 (West 2002).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

II.  Factual Background

The veteran's enlistment examination of January 1974 is 
negative for any left knee or low back disabilities.  A 
service medical record of December 1974 showed that the 
veteran complained of low back pain for about four days.  An 
examination revealed no visible or palpable abnormalities and 
tenderness throughout the lumbosacral area.  The veteran had 
full range of motion, no radiation and negative straight leg 
raising without spasm.  The diagnosis was mild lumbar strain.  

A July 1975 report indicates that the veteran was injured 
during a combat football game and injured his right knee.  A 
March 1976 service medical record indicates that the veteran 
complained of back pain.  He reported that he had fallen in 
the shower area.  The assessment was a bruise.  On separation 
examination in March 1976 there was no record of any back 
disability.  

Private medical reports dated from December 1987 to July 1997 
show that the veteran complained of back pain.  In December 
1987, it was reported that the veteran had injured his back 
in August 1987 while carrying a piano down a flight of stairs 
at work.  

In January 1988, an electromyographic examination (EMG) was 
interpreted as showing peripheral neuropathy.  In April 1991, 
the veteran again dated the onset of his symptoms to August 
1987.  An EMG and nerve conduction study was interpreted as 
showing mild sensory motor polyneuropathy, distal denervation 
in the L5-S1 innervated muscles, most likely due to 
peripheral neuropathy; clinically he also had left meralgia, 
but this was not supported by the testing.  On examination 
the range of motion in the back was decreased.  X-rays were 
within normal limits.  The impressions were lumbar strain, 
rule out radiculopathy, .  

A private medical report of November 2000 reported that the 
veteran had tenderness and stiffness over the lumbar region, 
especially at the midline and to the right of the midline.  
There was increased pain with extension and some pain with 
straight leg raising on the right.  An X-ray of the lumbar 
spine revealed minimal degenerative changes at L4, no 
fractures, and some narrowing at L5-S1.  The impression was 
acute lumbosacral strain with lumbar radiculopathy.  Later 
that same month, a medical report from the same examiner 
related that the veteran had some mild discomfort over the 
lumbosacral spine.  There was some pain with extension.  
There was no real spasm.  The impression was lumbar strain.  

A private medical report of December 2000 contains an 
impression of lumbosacral strain, resolved.  

On VA examination of March 2002, the veteran reported that he 
had a mild lumbar strain diagnosed after an injury in June 
1974 for which short course of physical therapy was given, 
and there had been recurrences of pain in 1978 and 1987.  He 
also reported that his back bothered him during long driving.  
He reported that the pain radiated down his left leg with a 
magnetic resonance imaging in the 1990s showing two pinched 
nerves.  He reported no specific therapy otherwise.  His only 
treatment was taking ibuprofen two or three times weekly for 
flares, which he said recurred on average of one to two times 
weekly, lasting around two days.  He reported that the flares 
were initiated by long driving.  He reported no use of 
crutches or braces.  

On examination, of the lumbosacral spine there was pain 
around L4 with radiation occasionally to the left leg, but 
there was no point tenderness, postural abnormality, 
paraspinal muscle spasm, pain on motion, but the veteran had 
straight leg raising positive on the left at 70 degrees with 
decrease in pinprick sensation over the left lateral thigh, 
but only mild limitation of motion with forward flexion to 90 
degrees, backward extension to 25 degrees, lateral flexion to 
40 degrees and rotation to 35 degrees, bilaterally.  The 
diagnosis was lumbar strain, without x-ray evidence of 
degenerative joint disease or degenerative disc disease.  

The examiner did not have access to the private treatment 
records prior to September 2000.  The examiner opined that 
since the veteran denied subsequent injuries to his lumbar 
spine, it was at least as likely as not that his current 
lower back condition was related to his lumbar strain in 
service.  

After an opportunity to review all of the private medical 
records, the examiner prepared an addendum to the March 2002 
report.  The examiner noted that on the examination the 
veteran had given no history of back injury after the episode 
of lumbar strain reported in 1970.  He noted that the 
recently received reports documented that the veteran injured 
his back in August 1987 while carrying a piano down a flight 
of stairs when something slipped and he twisted his back.  
The examiner concluded that in light of that information, and 
the fact that the prior and subsequent x-rays showed no 
evidence of degenerative joint disease with a repeated 
diagnosis of lumbar strain, it was now his opinion that the 
veteran's present lumbar strain was "as likely as not, not 
related to his lumbar strain in service."  

At a hearing dated May 2003, the veteran reported that he was 
a parachute jumper and while jumping one day in 1975, had 
injured his back.  He reported that there were no medical 
records from after he was released from service until 1985, 
because the hospital did not keep records more than seven 
years.  He reported that he had worked on a farm from the 
summer of 1976 to the summer of 1977 doing manual work and 
had also worked at a cotton mill from February 1978 until 
October 1985.  He stated that there were several people that 
were aware of his problems.  He reported that he missed work 
once a month to go to his family physician, who he has not 
been able to get records from.  

He reported that he sustained a left knee sprain in service 
in 1975 and was treated at the hospital in a whirlpool.  He 
further reported that he hurt his back in service and that in 
1987 he re-aggravated his back while lifting a piano.  He 
also reported that he hurt his left knee the same time he 
hurt his back.  

Statements from the veteran's mother and co-workers received 
in June 2003, were to the effect that the veteran complained 
of knee and back pain since returning from service or 
beginning in the mid-1970s. 


III.  Analysis

The evidence in favor of the veteran's claim consists of the 
fact that the service medical records document lumbar strain, 
and his testimony and the statements of co-workers and his 
mother that he had a continuity of symptomatology after 
service.

The evidence against his claim consists of the 
contemporaneous medical records documenting the onset of 
post-service back disability only after an on-the-job injury 
while piano long after service, the opinion of the VA 
examiner, and the fact that the veteran's contemporaneous 
statements report a back disability beginning only in August 
1987.

The examiner's opinion was based on a review of the veteran's 
medical history.  It considered his contentions, medical 
records, and the current findings.  The Board finds that the 
opinion was well supported and consistent with the record.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There 
is no medical opinion of record refuting the VA examiner's 
opinion.  

The veteran's recent testimony, and the lay statements 
submitted long after the events in question, are of less 
probative value that the contemporaneous records.  In 
addition to being distant from the events in question, the 
recent statements by the veteran, his co-workers, and mother 
were created in pursuit of his claim for benefits; while the 
history he supplied in 1987 and 1991, was given at a time 
when he was no pursuing monetary benefits from VA.  Similarly 
the opinion of the VA examiner was that of a disinterested 
party.

While a service medical records indicated that the veteran 
was treated for back pain in December 1974, his separation 
examination in March 1976, revealed evaluation of his spine 
as being normal.  Nor was any arthritis of the spine 
demonstrated within the first post-service year.  There is no 
competent evidence of record linking the veteran's current 
disorder, diagnosed as a lumbar strain, to any in-service 
disease or injury.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a lumbar strain disorder and 
a left knee disorder.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Medical records show current treatment for a meniscal tear of 
the left knee.  Thus there is competent evidence a current 
left knee disability.  The veteran has reported a left knee 
injury in service, and he, co-workers, and his mother have 
reported that left knee symptoms were present since service.  
For purposes of requiring an examination, a continuity of 
symptomatology can constitute competent evidence that a 
claimed disability might be related to service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Under these 
circumstances, VA is obligated to afford the veteran an 
examination in order to obtain a competent opinion as to the 
relationship between current left knee disability and the 
purported injury in service.

Accordingly, the case is remanded in part for the following:

1.  The AMC or RO should afford the 
veteran an orthopedic examination to 
determine whether any current left knee 
disability is related to service.  The 
examiner should review the claims folder 
in conjunction with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current left knee disability is the 
result of a disease or injury in service.

2.  The AMC or RO should then re-
adjudicate the claim, and, if the claim 
remains denied, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
_________________________________________
___
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



